And the said William Little gives notice that he intends under the general issue to give special matter in evidence, to wit, That John Little his father in the said declaration mentioned died intestate, and that therefore the sum of “one hundred pounds New York currency, equal to two hundred and fifty dollars” were not given and bequeathed by the will of the said John Little, as it is alleged in the said declaration, and that he was not thereby “appointed executor and residuary Legatee of the personal & real estate of said John Little,” therefore not liable to pay said sum out of the estate of said John Little” And that the condition of the promise contained in the said note having failed, it became void & without consideration and that he is therefore discharged from any obligation to pay the same
John L. Leib Atty for W“ Little
Geo. M Dougall Atty for Wm Little

[In the handwriting of John L. Leib]